Exhibit 10.1 MASTER REAFFIRMATION AND AMENDMENT NO. 4 TO LOAN DOCUMENTS THIS MASTER REAFFIRMATION AND AMENDMENT NO. 4 TO LOAN DOCUMENTS (this “ Amendment ”) is made as of the 17th day of June, 2015, by and among HIGHER ONE, INC. , a Delaware corporation (the “ Borrower ”), the Guarantors, the Lenders, and BANK OF AMERICA, N.A. , as Administrative Agent, Swingline Lender and L/C Issuer (the “ Agent ”). Unless otherwise defined herein, capitalized terms used herein shall have the meanings ascribed to them in the Credit Agreement described below. W I T N E S S E T H: WHEREAS , the Borrower, the Guarantors, the Agent and the Lenders are parties to that certain Credit Agreement, dated as of October 16, 2012 (the “ Original Credit Agreement ”), as amended by that certain Master Reaffirmation and Amendment No. 1 to Loan Documents, dated as of March 28, 2013 (the “ First Amendment ”), as further amended by that certain Master Reaffirmation and Amendment No. 2 to Loan Documents, dated as of November 4, 2013 (the “ Second Amendment ”), and as further amended by that certain Master Reaffirmation and Amendment No. 3 to Loan Documents, dated as of February 12, 2015 (the “ Third Amendment ” and, together with the Original Credit Agreement, the First Amendment, and the Second Amendment, collectively, as the same may be amended, modified, extended, restated, replaced or otherwise supplemented from time to time, the “ Credit Agreement ”); WHEREAS , as collateral security for all Obligations to the Lenders, the Borrower and each Guarantor has granted to the Agent for the ratable benefit of the Secured Parties a lien on and security interest in all of their respective assets pursuant to, and as more particularly described in, the Collateral Documents; WHEREAS , the Borrower and the Guarantors (collectively, the “ Obligors ”) have requested that the Agent and the Lenders amend certain provisions of the Credit Agreement; and WHEREAS , the Required Lenders are willing to make such amendments to the Credit Agreement, in accordance with and subject to the terms and conditions set forth herein. NOW, THEREFORE , in consideration of the premises and agreements set forth herein (which are incorporated herein as though fully set forth below, by this reference thereto) and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each of the undersigned agrees as follows: 1.
